NEIL C. McMULLEN, Circuit Judge.
This cause coming on for hearing upon motion for summary final judgment, filed by the defendants, and motion to suppress evidence, filed by the plaintiff, the court having heard argument of counsel, and having considered a portion of the deposition of the plaintiff taken December 6, 1966 in which the plaintiff testified that on September 23, 1966, in Sarasota, Florida, she married a Mr. Clark, said marriage taking place after the accident and death of her former husband, Bruce W. Schmidt, and prior to the date for the trial of this action, and being advised in the premises, it is considered, ordered and adjudged —
(a) That the motion for summary final judgment, filed by the defendants, be and the same is hereby denied.
(b) That the motion to suppress evidence, filed by the plaintiff, be, and the same is hereby granted as to the following particulars —
(1) Evidence will not be admitted showing that the plaintiff has remarried since the date of this accident and the death of her former husband.
(2) Evidence will not be admitted showing the possibility of remarriage by the plaintiff at any time since the accident and during the remaining lifetime of the plaintiff.
(3) Plaintiff will be referred to as Patricia G. Schmidt throughout the trial of this action, and the jury will not be advised that she has in fact remarried and that her legal name is now Patricia G. Clark.
(4) That this order results from a proffer by the defendants to introduce evidence showing the remarriage of the plaintiff or in the alternative showing the possibility of remarriage following the accident and during the re*184mainder of her lifetime on the issue of damages, and objections to same made by the plaintiff and said objections being sustained.